DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on March 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 11,090,693 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on March 3, 2022.
Claims 1-10 have been previously cancelled. Claim 18 has been cancelled based on the current amendment. Claims 11-17, 19-20 are currently pending in this application and are considered in this Office action, with claims 11, 19-20 amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claim 11 was given in a telephone interview with Applicant’s representative M. Shaheen on March 9, 2022.
Please amend claim 11 as follows: 
11.	(Currently Amended) An apparatus for applying a liquid medium irradiated with UV radiation onto a substrate, the apparatus comprising:
a housing having an elongated chamber, at least one inlet opening, which opens into the chamber, and at least one slit shaped outlet opening opposite the inlet opening, which extends over the length of the chamber;
a tube element, which extends in a longitudinal direction through the chamber, the tube element being at least partially transparent to UV radiation, wherein the tube element is arranged in the chamber such that a flow space is formed between the tube element and the wall of the chamber, the flow space being symmetric with respect to a longitudinal center plane of the chamber, the longitudinal center plane dissecting the outlet opening in its middle, and such that the tube element extends into the slit shaped outlet opening in the housing and thereby forms two longitudinally extending outlet slits between the tube element and the housing;
at least one UV-radiation source in the tube element, which is arranged to emit UV-radiation in the direction of the flow space and through the outlet opening out of the housing in order to generate radicals in the liquid and to bring the radicals to the surface of the substrate; and
means provided in or on the tube element for adjusting the radiation exiting the outlet opening through the tube element such that the intensity of the radiation increases towards the longitudinal center plane of the chamber, wherein the means for adjusting the radiation comprises at least three second UV radiation sources located within the tube element, adjacent to each other and adjacent to a portion of the tube element which is arranged in the outlet opening or outside the chamber, wherein the adjacent second radiation sources emit UV radiation with different radiation intensities.

Allowable Claims
Claims 11-17, 19-20 are allowed over the prior art of record.

Reasons for Allowance
The reasons for allowance have been provided in the Final Office action dated December 7, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711